Citation Nr: 0418755	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of an injury 
of the right shoulder, arm, and hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from July 1941 to December 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In March 2004, the veteran testified before the undersigned 
Veterans Law Judge at the RO in St. Louis, Missouri.  A copy 
of the hearing transcript has been associated with the claims 
file.  During that hearing, the veteran reported that he was 
withdrawing his appeal of all issues except the claim of 
service connection for residuals of an injury of the right 
shoulder, arm, and hand.  Thus, this is the only issue 
remaining for appellate review which will be addressed by the 
Board in the remand below. 


REMAND

The veteran contends that he currently has a right shoulder 
and arm disability as a result of a hatch falling on his 
head, shoulder, and arm in 1947.  The veteran maintains that 
since that time, he has had pain and stiffness primarily in 
his right shoulder and hand.  

In support of the veteran's assertions, a December 1948 
separation examination report reflects that the veteran 
sustained a simple fracture of the third, fourth and fifth 
fingers of the right hand in 1947.  

A review of the claims file reflects that VA has not examined 
the veteran with regard to his claimed injury residuals.  VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  In the case of a claim 
for disability compensation, the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A § 5103A (West. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002); Littke v. Derwinski, 1 Vet. App. 90 (1991).

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  As indicated above, in 
re-adjudicating this issue, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any right shoulder, arm or hand 
disability since service discharge in 
1948.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given opportunity to 
obtain them.  

2.  The RO should undertake any record 
development it determines to be indicated 
and then schedule the veteran for a VA 
orthopedic examination.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  After examining the veteran 
and reviewing the evidence in the claims 
file, the examiner is requested to render 
an opinion as to whether it is at least 
as likely as not that any currently 
present right shoulder, arm or hand 
disability is attributable to the 
veteran's military service, as opposed to 
some other cause or etiology.  A specific 
diagnosis should be provided for each 
shoulder, arm, and hand disability found.  
If the requested opinions and/or findings 
cannot be provided on the basis of sound 
medical judgment, the reasons therefore 
should be expressly stated.  All 
necessary tests should be conducted and 
the examiner is requested to review the 
results of any testing prior to 
completion of the report.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, codified at 38 
U.S.C.A. §§ 5102, 5103, and 5103A, as 
well as the regulations found at 38 
C.F.R. § 3.159, are fully satisfied.  If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



